Title: From George Washington to Tobias Lear, 25 December 1795
From: Washington, George
To: Lear, Tobias


          
            My dear Sir,
            Phila. 25th Decr 1795.
          
          Your several letters relative to the state of the applications to the Assemblies of Maryland and Virginia, on the business of the Potomack Company, and the result thereof, have been duly received.
          The last, dated the 21st, I directed Mr Dandridge to shew to Mr Myers, (knowing the suspence in which he was held) and to add that, if upon the strength of the information therein, he inclined to visit the Directors, I would give him a line of introduction. This communication produced the enclosed letter from him: but Mr Dandridge having expressed no more than he was directed to do, there is no commitment.
          I mention this, because the letter of Mr Myers seems to imply more; and, as much depends upon the skill, industry & other qualifications of an Engineer or Person employed in such a work, that you may examine him critically yourselves; for it is proper I should observe that, I have no other knowledge of Mr Myerss fitness than what is derived from his own Acct; and some papers

which he has shewn, but which I had not leizure to examine correctly.
          The Post hour having arrived, I have only time to add, that we are all well. & join in affectionate regards to you & yours. Yours always
          
            Go: Washington
          
        